DETAILED ACTION
This action is in response to the request for continued examination filed 22 September 2022.
Claims 2 is cancelled.
Claims 14 is original.
Claims 3-4, 6-7, 9-13, 17-18, and 20 are previously presented.
Claims 1, 5, 8, 15-16, and 19 are currently amended.
Claims 1 and 3-20 are pending.

The label “EN” indicates an examiner’s note.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2022 has been entered.


Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “in the large-scale;; =” [note the superfluous semicolon and equal sign]. The phrase “in the large-scale;[[; =]]” is recommended.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kauerauf (WO 2018/017108) in view of Bourdarot (BOURDAROT, GILLES, HOCINE KHEMISSA, ABDULLAH AL SHEMSI, BRUNO MURAT, REMY RICHET, FEDERICO GAMES, AND FLORENT PORCHER. "Sedimentology Genetic Modeling of an Offshore Abu Dhabi Carbonate Reservoir." In Abu Dhabi International Petroleum Exhibition and Conference. OnePetro, 2014.).

Regarding claim 1, Kauerauf a system for generating subsurface representations ([0003]: “The embodiments disclosed herein provide a method, apparatus, and program product that in one aspect model a subsurface formation”), the system comprising:
one or more physical processors configured by machine-readable instructions ([0031]: “Program code generally comprises one or more instructions that are resident at various times in various memory and storage devices in a computer, and that, when read and executed by one or more hardware-based processing units in a computer (e.g., microprocessors, processing cores, or other hardware-based circuit logic), cause that computer to perform the steps embodying desired functionality.”) to:
generate a subsurface representation of a subsurface region using nesting of subsurface models of different scales, the subsurface models of different scales including a small-scale subsurface model used to generate a finer-scale portion of the subsurface representation and a large-scale subsurface model used to generate a coarser-scale portion of the subsurface representation ([0069]: “models may effectively be developed based upon refining a cut-out of the model data for an earlier-phase model, i.e., by using a refined cut-out of a portion of a basin model as an RFG model, and using a refined cut-out of a portion of an RFG model as a reservoir model” – similar at [0078], [0093], and [0096]; [0081] “As the RFG grid resolution is finer and the length scales smaller than in a basin model, it may be possible in some embodiments to realistically model varying fluid compositions within a reservoir or an accumulation but on geological timescales.”; [0069]: “an integrated subsurface model may be used to incorporate basin, RFG, and reservoir modeling data, and each of RFG and reservoir models may effectively be developed based upon refining a cut-out of the model data for an earlier-phase model, i.e., by using a refined cut-out of a portion of a basin model as an RFG model, and using a refined cut-out of a portion of an RFG model as a reservoir model. Thus, a consistent data set may be used for overall geological modeling across each of the four phases of field operations. As such, for example, generated hydrocarbon amounts, captured in a basin simulation, may be used for fluid distribution modeling in an RFG simulator, and then the resulting fluid distribution from the RFG simulation, even in a non-equilibrium case, may be used to define initial conditions for simulating production scenarios” EN: citations are exemplary, much of the disclosure from [0063]–[0097[ is with regard to producing varying scales of subsurface representations), wherein the nesting of the subsurface models of different scales includes alternating between the small-scale subsurface model and the large-scale subsurface model to generate different portions of the subsurface representation ([0090]: “Such embodiments may therefore enable basin, RFG and upstream simulations to be run sequentially or in different orders, with later simulations incorporating the result data generated by earlier simulations”);
wherein:
	the small-scale subsurface model is run for a first set of steps ([0080]: “Simulations may be performed as forward modeling in time on a grid, similar as simulations performed by basin or reservoir simulators. The corresponding differential equations may approximately be solved with numerical approaches such as Finite Elements, Finite Control Volumes, Finite Differences or any combinations hereof”; [0090]: “Such embodiments may therefore enable basin, RFG and upstream simulations to be run sequentially or in different orders, with later simulations incorporating the result data generated by earlier simulations”; [0091]: “first result data from the basin simulation may be stored back into the integrated subsurface model, an RFG model may be built from the integrated subsurface model by refining the first result data from the basin simulation to a second spatial resolution that is finer than the first spatial resolution, the RFG model may be provided for use in an RFG simulation at the second spatial resolution and over a second geological timescale that is shorter than the first geological timescale; second result data from the RFG simulation may be stored back in the integrated subsurface model”) to generate a first portion of the subsurface representation in the small-scale (as cited above for the varying scales); and
the large-scale subsurface model is run for a second set of steps ([0080]: “Simulations may be performed as forward modeling in time on a grid, similar as simulations performed by basin or reservoir simulators. The corresponding differential equations may approximately be solved with numerical approaches such as Finite Elements, Finite Control Volumes, Finite Differences or any combinations hereof”; [0090]: “Such embodiments may therefore enable basin, RFG and upstream simulations to be run sequentially or in different orders, with later simulations incorporating the result data generated by earlier simulations”; [0091]: “a basin model may be built from the integrated subsurface model, the basin model may be provided for use in a basin simulation at a first spatial resolution and over a first geological timescale”) to generate a second portion of the subsurface representation in the large-scale (as cited above for the varying scales);
the small-scale of the first portion of the subsurface representation and the large-scale of the second portion of the subsurface representation are non-adjacent scales or non-overlapping scales ([0091]: “Thus, for example, a basin model may be built from the integrated subsurface model, the basin model may be provided for use in a basin simulation at a first spatial resolution and over a first geological timescale … an RFG model may be built from the integrated subsurface model by refining the first result data from the basin simulation to a second spatial resolution that is finer than the first spatial resolution, the RFG model may be provided for use in an RFG simulation at the second spatial resolution and over a second geological timescale that is shorter than the first geological timescale; second result data from the RFG simulation may be stored back in the integrated subsurface model, and an upstream model may be built from the integrated subsurface model by refining the second result data from the RFG simulation to a third spatial resolution that is finer than the second spatial resolution. The upstream model may then be provided for use in an upstream simulation at the third spatial resolution and over a development or production timescale that is shorter than the second geological timescale” EN: the first and third scales are non-adjacent and non-overlapping); and
an intermediary subsurface model is run to connect the first portion of the subsurface representation and the second portion of the subsurface representation that have non-adjacent scales or non-overlapping scales ([0091]: as cited for the preceding limitation), wherein the intermediary subsurface model is run to generate an intermediate portion of the subsurface representation between the first portion and the second portion, the intermediate portion of the subsurface representation generated in an intermediate scale, the intermediate scale being adjacent to or overlapping with the small-scale and the large-scale ([0091] as cited for the preceding limitation and figs 8 and 11 and [0093]: “a region of interest is selected and cut out of the integrated subsurface model and the cut out region of interest is refined to the desired scale for the RFG simulation” and [0096]: “Block 502 first selects a region of interest cuts the selected region out of the RFG model” EN: the nested cut-outs result in the RFG scale region being between the upstream (reservoir) and basin scale regions and with the three simulation scales being adjacent via the resolution refinement discussed at [0091] and shown in fig 5 and[0067] and [0072]: “may overlap with basin model timescales”).
Kauerauf does not explicitly disclose wherein the subsurface models of different scales are process-based numerical forward stratigraphic models.
However, Bourdarot teaches numerical forward stratigraphic [can be used for both basin and reservoir modeling and using differing resolutions] (PP1-2:§Introduction: “3D stratigraphic forward modeling is used since 1992 in order to help petroleum geologists to quantify the sedimentary architecture of a basin, in 3D, both in siliciclastic and carbonate environments … . … In Carbonate reservoirs, particularly in Middle East, the depositional environment of the giant reservoirs is rather flat with an in-situ marine carbonate production. It allows performing a 3D stratigraphic forward modeling at the scale of the field and obtaining a detailed quantification of the distribution of sedimentary facies at reservoir scale .”; P9:last ¶: “A way of improving calibration is to reduce the time steps and effectively increasing the amount of sequences to model”; P15:§Conclusions:¶1: “During this innovative work a 3D Stratigraphic forward Modeler initially designed for geohistorical basin modelling has been successfully used to produce multi–realization of 3D facies distribution of an offshore carbonate reservoir in Abu–Dhabi”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kauerauf in view of the teachings of Bourdarot to include “numerical forward stratigraphic” by using forward stratigraphic modeling for Kauerauf’s basin, RFG, or reservoir models since Kauerauf explicitly discloses that the simulated processes may be diffusive processes while Bourarot teaches that such diffusive process modeling (see abstract:¶6) may be performed at differing scales (as cited above) and so combined will yield a predictable result, i.e. “Quantitative assessment of RFG modeling results thus, in some embodiments, may effectively provide a gap less integration of subsurface modeling from basin scale to one structure and from geological to production times. Doing so may allow for a new level of understanding of geological processes and enable new contiguous workflows between different domains” (Kauerauf:[0071]) as applied to sedimentology.

Regarding claim 3, Kauerauf the system of claim 1 (in combination as shown above), wherein the nesting of the subsurface models of different scales further includes use of the large-scale subsurface model to generate a third portion of the subsurface representation in the large-scale and use of the small-scale subsurface model to generate a fourth portion of the subsurface representation in the small scale, the fourth portion of the subsurface representation corresponding to a region within the third portion of the subsurface representation, wherein the fourth portion of the subsurface representation in the small scale is inserted into the region within the third portion of the subsurface representation in the large-scale (the large-scale model with the small-scale “cut-out” as for claim 1 EN: The representation generated may be considered as four portions, two-large scale halves with two small scale halves of the cut-out inserted.).

Regarding claim 4, Kauerauf the system of claim 1 (in combination as shown above), wherein:
the alternating between the small-scale subsurface model and the large-scale subsurface model to generate the different portions of the subsurface representation begins with running of the small-scale subsurface model ([0090]: “Such embodiments may therefore enable basin, RFG and upstream simulations to be run sequentially or in different orders, with later simulations incorporating the result data generated by earlier simulations”; [0091]: “a basin model may be built from the integrated subsurface model, the basin model may be provided for use in a basin simulation at a first spatial resolution and over a first geological timescale”) to generate the first portion of the subsurface representation in the small-scale (as for claim 1) to provide a finer-scale representation of an initial condition region for generating the subsurface representation ([0088]: “To support the use of integrated subsurface model 430 by each of basin simulator 408, RFG simulator 404 and reservoir simulator 428, a conversion module 432 may be used to extract from integrated subsurface model 430 appropriate data for generating a simulator-specific model (e.g., RFG model 402, basin model 402, or a reservoir model 434) suitable for use with the particular RFG, basin and reservoir simulator 404, 408,”; [0090]: “The same overall dataset may therefore be used to run basin, RFG and/or upstream simulations, with upsampling, downsampling, refinement, cut-out, extraction, interpolation and/or other processing techniques used to maintain data within the integrated subsurface model and effectively convert that data on-demand to appropriate resolutions and/or formats for use with different types of simulations. Such embodiments may therefore enable basin, RFG and upstream simulations to be run sequentially or in different orders, with later simulations incorporating the result data generated by earlier simulations.” EN: The “different orders” will include fine-scale before coarse scale and vice versa);
the second portion of the subsurface representation provides a coarser-scale representation of the subsurface region (as for claim 1); and
the large-scale subsurface model is run to generate the second portion of the subsurface representation (as for claim 1) based on the finer-scale representation of the initial condition region provided by the first portion of the subsurface representation ([0088] and [0090] as cited above for this claim).

Regarding claim 5, Kauerauf the system of claim 1 (in combination as shown above), wherein:
the alternating between the small-scale subsurface model and the large-scale subsurface model to generate the different portions of the subsurface representation begins with running of the large-scale subsurface model to generate the second portion of the subsurface representation in the large-scale ([0090]: “Such embodiments may therefore enable basin, RFG and upstream simulations to be run sequentially or in different orders, with later simulations incorporating the result data generated by earlier simulations”; [0091]: “a basin model may be built from the integrated subsurface model, the basin model may be provided for use in a basin simulation at a first spatial resolution and over a first geological timescale”) as an initial portion of the subsurface representation, with the initial portion not including a region of interest ([0078]: “In addition, generally the modeled region for RFG model 402 may be a cut-out of a larger environment, typically within a geological basin, and cut-out may be performed, for example, using refinement model 418. … These values represent boundary data for the RFG simulation and may be retrieved from a basin model in some embodiments or may be estimated from general geological considerations.”; similar at [0093] EN: the cut-out RFG is a region of interest not included in the data at the boundary.), wherein the second portion of the subsurface representation provides a coarser-scale representation of an initial condition region for generating the subsurface representation ([0088]: “To support the use of integrated subsurface model 430 by each of basin simulator 408, RFG simulator 404 and reservoir simulator 428, a conversion module 432 may be used to extract from integrated subsurface model 430 appropriate data for generating a simulator-specific model (e.g., RFG model 402, basin model 402, or a reservoir model 434) suitable for use with the particular RFG, basin and reservoir simulator 404, 408,”; [0090]: “The same overall dataset may therefore be used to run basin, RFG and/or upstream simulations, with upsampling, downsampling, refinement, cut-out, extraction, interpolation and/or other processing techniques used to maintain data within the integrated subsurface model and effectively convert that data on-demand to appropriate resolutions and/or formats for use with different types of simulations. Such embodiments may therefore enable basin, RFG and upstream simulations to be run sequentially or in different orders, with later simulations incorporating the result data generated by earlier simulations.” EN: The “different orders” will include fine-scale before coarse scale and vice versa);
the first portion of the subsurface representation is generated in the small-scale (as for claim 1) as a subsequent region of the subsurface representation that includes the region of interest (“cut-out” as cited above), wherein the first portion of the subsurface representation provides a finer-scale representation of the region of interest (as for claim 1); and
the subsurface representation is generated based on combination of the first portion of the subsurface representation and the second portion of the subsurface representation (as for claim 1).

Regarding claim 6, Kauerauf the system of claim 5 (in combination as shown above), wherein the small-scale subsurface model is run to generate the first portion of the subsurface region as the subsequent region of the subsurface representation based on the coarser-scale representation of the initial condition region provided by the second portion of the subsurface representation (as for claim 5, using the boundary data for the RFG “cut-out” model).

Regarding claim 7, Kauerauf the system of claim 6 (in combination as shown above), wherein the second scale small-scale subsurface model is run to generate the first portion of the subsurface region as the subsequent region of the subsurface representation (as for claim 6) based on a coarser-scale representation of flow and sedimentary condition in the initial condition region provided by the second portion of the subsurface representation ([0063]-[0064]: “For example, exploration models, i.e. basin modeling, focuses on the formation of sedimentary basins, the generation of hydrocarbons in source rocks, the migration of hydrocarbons and the accumulation of hydrocarbons in traps. … Exploration simulations generally rely on geological timescales of millions of years and are generally constructed for regional length scales of hundreds of kilometers, with a focus on sedimentary basins.”).

Regarding claim 8, Kauerauf the system of claim 1 (in combination as shown above), wherein the alternating between the small-scale subsurface model and the large-scale subsurface model to generate the different portions of the subsurface representation is repeated until entirety of the subsurface representation is generated ([0070]: “Doing so may enable new workflows to be developed for modeling from exploration to production, and with iterative refinement of three intermediate models with respective time and length scales”; [0090]: “In embodiments, for example, an integrated subsurface model may be used to maintain basin data from a basin model, … Such embodiments may therefore enable basin, RFG and upstream simulations to be run sequentially or in different orders, with later simulations incorporating the result data generated by earlier simulations.” EN: The integrated earth model is an entirety of the subsurface representation.).

Regarding claim 9, Kauerauf the system of claim 1 (in combination as shown above), wherein:
quality of the finer-scale portion of the subsurface representation is analyzed to determine acceptability of the finer-scale portion of the subsurface representation ([0095]: “FIG. 10 illustrates a sequence of operations 480 for calibrating an RFG model, and begins in block 482 by measurement data, e.g., DFA data. Block 484 then accesses fluid distribution data from the RFG model, and block 486 performs a comparison between this data, e.g., using various model validation techniques that will be appreciated by those of ordinary skill in the art.”; similar at [0085]);
responsive to the finer-scale portion of the subsurface representation being of unacceptable quality, input and/or constraint of the small-scale subsurface model is modified to regenerate the finer-scale portion of the subsurface representation ([0095]: “Based upon this comparison, block 488 determines if the model is acceptable, i.e., is sufficiently accurate given the actual measurement data. If so, the sequence of operations is complete. If not, control passes to block 490 to tune the RFG model, e.g., using various tuning techniques known to those of ordinary skill in the art such as adjusting uncertain parameters. The simulation is then rerun and control returns to block 484 to re-access the fluid distribution data corresponding to the rerun simulation. Thus, calibration may be performed in an iterative manner until the model has been sufficient tuned to match the actual measurement data.”).

Regarding claim 10, Kauerauf the system of claim 1 (in combination as shown above), wherein quality of the finer-scale portion of the subsurface representation or the coarser-scale portion of the subsurface representation is determined based on comparisons to field measurement data, the field measurement data including seismic data sets, well logs, or cores ([0075]: “Thus, various data sources may be used for generating an RFG model 402 in different embodiments, e.g., basin models, seismic surveys with interpretation, well data ( e.g. well logs), magnetic data, gravity, measurement data (e.g., from downhole fluid analysis), etc.” and [0085] and [0095] as cited for claim 9).

Regarding claim 11, Kauerauf the system of claim 9 (in combination as shown above), wherein:
responsive to the finer-scale portion of the subsurface representation being of acceptable quality (as for claim 9), input and/or constraint of the large-scale subsurface model is determined based on the finer-scale portion of the subsurface representation ([0090]: “The same overall dataset may therefore be used to run basin, RFG and/or upstream simulations, with upsampling, downsampling, refinement, cut-out, extraction, interpolation and/or other processing techniques used to maintain data within the integrated subsurface model and effectively convert that data on-demand to appropriate resolutions and/or formats for use with different types of simulations. Such embodiments may therefore enable basin, RFG and upstream simulations to be run sequentially or in different orders, with later simulations incorporating the result data generated by earlier simulations.”).

Regarding claim 13, Kauerauf the system of claim 1 (in combination as shown above), wherein one or more additional subsurface models of different scale are run to generate one or more portions of the subsurface representation in one or more different scales (as for claim 1, there are at least three scales, basin, RFG, and reservoir; [0064]-[0065]: “Compositional gradients, especially when not in equilibrium, compartmentalization, tar mats, reservoir geochemistry, biodegradation, charging and spilling scenarios, etc. are generally neither accessible with exploration nor reservoir simulators as such processes generally occur on timescales up to 100,000 years, and include lateral extensions covering the nearby geological environment of a field, possibly incorporating its satellite structures. … Reservoir Fluid Geodynamics (RFG) modeling, which may be used to close the modeling gap” and [0071]: “may effectively provide a gapless integration of subsurface modeling from basin scale to one structure” EN: multiple structures where the multi-scale modeling may be used for different structures.).

Regarding claim 14, Kauerauf the system of claim 1 (in combination as shown above), wherein a single step within the first set of steps corresponds to a first time duration and a single step within the second set of step corresponds to a second time duration different from the first time duration ([0067]: “As shown in FIG. 5, for example, RFG modeling 380 fits well in between, in length scales ( or spatial resolutions), timescales, overall geological background and the different phases of an oil field life, with basin modeling 382 and reservoir modeling 384. In particular, in some embodiments RFG modeling may be based upon both intermediate timescales ( e.g., in terms of thousands of years, such as about 1000 to about 10,000,000 years, and intermediate dimensions ( e.g., in terms of tens of kilometers, such as about 1 km to 100 km. This is generally in contrast with basin modeling, which generally relies on relatively longer geological timescales ( e.g., in terms of 100' s of millions of years) and regional lateral dimensions ( e.g., in terms of 100' s of kilometers), and reservoir modeling, which generally relies on development/production timescales ( e.g., one year up to a few decades) and localized lateral dimensions (e.g., only a few kilometers).”).

Regarding claims 15-20, the claims recite the same substantive limitations as found among those of claims 1, 3-6, and 8; and are rejected under the same reasoning, mutatis mutandis.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kauerauf and Bourdarot as applied to claim 1 above, and further in view of Hantschel (HANTSCHEL, THOMAS, AND ARMIN I. KAUERAUF. Fundamentals of basin and petroleum systems modeling. Section 8.9. Springer Science & Business Media, 2009, pp399-404).

Regarding claim 12, Kauerauf the system of claim 1 (in combination as shown above).
Kauerauf does not explicitly disclose wherein quality of the finer-scale portion of the subsurface representation is determined based on the coarser-scale portion of the subsurface representation or quality of the coarser-scale portion of the subsurface representation is determined based on the finer-scale portion of the subsurface representation.
However, Hantschel teaches wherein quality of the finer-scale portion of the subsurface representation is determined based on the coarser-scale portion of the subsurface representation or quality of the coarser-scale portion of the subsurface representation is determined based on the finer-scale portion of the subsurface representation (P402:top: “Alternatively, both models can be coupled more tightly and simulated consistently so that feedback of each model is taken into account immediately by the other one. For example, both models must be adapted in a way that flow conditions at any location on the interface between the models for all times are consistently fulfilled on both sides. Technically, this can be achieved by special coupling of both models to one large overall model via extra grid cells, extra coupling conditions and/or by iterative modeling where flow amounts at the model interface are stepwise refined until convergence is reached”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kauerauf in view of the teachings of Hantschel to include “wherein quality of the finer-scale portion of the subsurface representation is determined based on the coarser-scale portion of the subsurface representation or quality of the coarser-scale portion of the subsurface representation is determined based on the finer-scale portion of the subsurface representation” by iterating coupling to reach convergence since Kauerauf discloses the use of a conversion model for incorporating results (see [0090]: “with upsampling, downsampling, refinement, cut-out, extraction, interpolation and/or other processing techniques used to maintain data within the integrated subsurface model and effectively convert that data on-demand to appropriate resolutions and/or formats for use with different types of simulations”) while Kauerauf discloses an “other processing technique”, i.e. iteration to convergence, which ensures consistent results at the boundaries between models of differing scales (as cited above).


Response to Arguments
Rejections Under 35 U.S.C. § 112
Examiner: The rejection of claim 8 under 35 USC §112(b) is withdrawn in view of the amendment to the claims.

Rejections Under 35 U.S.C. § 101
Examiner: The rejections under 35 USC §101 are withdrawn in view of the amendment to independent claims 1 and 15 to include “process-based numerical forward stratigraphic models". As noted on page 28 of the prior Office Action filed 29 April 2022, the prior art demonstrates tht running process-based numerical forward stratigraphic models is not a process which may be performed mentally.

Rejections Under 35 U.S.C. § 102
Examiner: The argument relies on limitations added via amendment regarding an intermediate scale model being run to connect first and second models having overlapping scales. The argument does not particularly point out how the claimed invention is distinguished from the prior art of record. As shown in the rejection above, the prior art would make obvious the claimed invention. In summary Kauerauf discloses an intermediate “RFG” scale between a “basin” scale and a “reservoir” scale. The rejection also relies on the Bourdarot disclosure in view of the amendment to include “process-based numerical forward stratigraphic models” in the independent claims. Accordingly, the argument is unpersuasive.

Rejections Under 35 U.S.C. § 103
Examiner: The arguments of this section rely on those discussed herein above regarding rejections under 35 USC §102. Accordingly, the argument is unpersuasive under the reasoning given herein above.


Conclusion
Claims 1 and 3-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LIWANAG, JANICE. "Introducing geological processes in reservoir models.", GEO ExPro. (2005). pp28-32
Discussing multi-scale process based geomodelling
PYRCZ, MICHAEL J., RICHARD P. SECH, JACOB A. COVAULT, BRIAN J. WILLIS, ZOLTAN SYLVESTER, TAO SUN, AND DAVID GARNER. "Stratigraphic rule-based reservoir modeling." Bulletin of Canadian Petroleum Geology 63, no. 4 (2015): 287-303.
Discussing multi-scale geomodelling using stratigraphic rule-based modeling methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147